   Case: 1:16-cv-04884 Document #: 125 Filed: 03/01/19 Page 1 of 3 PageID #:1578



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KIM AMMONS,                                   )
                                              )
               Plaintiff,                     )       1:16-cv-04884
                                              )
       v.                                     )       Judge Robert M. Dow, Jr.
                                              )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                   )
                                              )
               Defendant.                     )

                         BOARD’S MOTION IN LIMINE NO. 22
                     TO BAR UNAUTHENTICATED PHOTOGRAPHS

       Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, moves this

Court to bar Plaintiff from introducing unauthenticated photographs taken at unknown dates, times,

and locations by unknown individuals and to bar Plaintiff from offering evidence at trial or making

arguments to the jury related to those photographs. In support of this Motion, the Board states as

follows:

       In Plaintiff’s Response to the Board’s Motion for Summary Judgment, Plaintiff claimed that

she

       received several photos via text messages regarding all other security staff being allowed to
       sit while she was out of the building. (Ex. A 298:4-9 & Ex. C). The evidence supports but
       for Ammons multiple complaints, charges, grievances, and investigations the Defendant’s
       agents of Curie would not harassed the Plaintiff and treated her in the manner described
       above.

ECF No. 63 at p. 22. Plaintiff offers the same undated photographs as trial exhibits via the Pretrial

Order. ECF No. 104 at p. 8 (No. 36: “Various Photos of Officer’s sitting at Curie dated ..-…

PL000359-387”). As Judge Dow highlighted in his Memorandum Opinion and Order on the Board’s

Motion for Summary Judgment:




                                                  1
   Case: 1:16-cv-04884 Document #: 125 Filed: 03/01/19 Page 2 of 3 PageID #:1579



        Plaintiff does not offer any declarations or other evidence from witnesses with knowledge of
        when, where, and how the photos were taken—questions “that could be answered only by
        the [person] who produced” the photographs. Griffin v. Bell, 694 F.3d 817, 827 (7th Cir.
        2012). In other words, the photos have not been authenticated under Federal Rule of
        Evidence 901(b)(1), and therefore cannot be used to avoid summary judgment. Id. (plaintiff
        was not “witness with knowledge,” and thus could not authenticate video made of his arrest,
        where plaintiff could not say how video had been made or whether it had ever been altered);
        see also Szymankiewicz v. Doying, 187 Fed. Appx. 618, 622 (7th Cir. 2006) (“In evaluating a
        summary judgment motion, the court may consider as evidence properly authenticated and
        admissible documents or exhibits. To be admissible, documents must be authenticated by
        an affiant through whom the exhibits could be admitted into evidence.”).

ECF No. 77 at p. 10. The same reasoning applies to admitting these photographs at trial. Plaintiff

is not a “witness with knowledge” and thus cannot authenticate photographs of individual security

guards allegedly sitting down at Curie because she admitted that those photographs were sent to her

via text and she has no knowledge of when (in particular, whether the photographs were taken during

work hours), where, how, or on what date and year the photographs were taken. FRE 901(a), (b)(1).

Moreover, to date, Plaintiff has not disclosed a witness with knowledge concerning when, where,

how, or on what date and time the photographs were taken and did not list a witness with such

knowledge in the Pretrial Order or even the text messages. Id. Additionally, the time has passed to

make such a disclosure and any late disclosure would result in unfair prejudice the Board, which will

not be permitted to depose any witness with any such alleged knowledge prior to trial. Fed. R. Civ.

P. 26; FRE 403.

        WHEREFORE, the Board moves to bar Plaintiff from introducing unauthenticated

photographs taken at unknown dates, times, and locations by unknown individuals and to bar

Plaintiff from offering evidence at trial or making arguments or references to the jury related to those

photographs.




                                                   2
   Case: 1:16-cv-04884 Document #: 125 Filed: 03/01/19 Page 3 of 3 PageID #:1580



Dated: March 1, 2019.
                                               Respectfully submitted,


                                               BOARD OF EDUCATION OF THE CITY OF
                                               CHICAGO, DEFENDANT

                                               Joseph Moriarty, General Counsel

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel
                                               Giselle Safazadeh, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               Law Department
                                               1 North Dearborn, Suite 900
                                               Chicago, Illinois 60602
                                               Telephone: (773) 553-1700
                                               gbsafazadeh@cps.edu
                                               cjaremus@cps.edu
                                               sjbest@cps.edu

                                 CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 22 To Bar Unauthenticated Photographs to be filed with the Clerk of the Court
on March 1, 2019 using the CM/ECF system which sent notification of such filing to all counsel of
record.
                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel




                                                  3
